11 Ill. App.2d 330 (1956)
137 N.E.2d 276
Avis DeLong, Plaintiff-Appellee,
v.
Elsie Whitehead, and Elvy Rook, Defendants. Elsie Whitehead, Defendant-Appellant.
Gen. No. 10,050.
Illinois Appellate Court  Third District.
August 27, 1956.
Rehearing denied September 28, 1956.
Released for publication September 28, 1956.
Supplemental opinion filed October 3, 1956.
Frank G. Schubert, Jack McDonald, and L.K. Hubbard, for defendant-appellant.
Frank G. Schubert, of counsel.
Edward J. Flynn, and Julian Hutchens, for plaintiff-appellee.
(Abstract of Decision.)
Opinion PER CURIAM.
Affirmed.
JUDGE HIBBS took no part.
Supplemental opinion by JUDGE ROETH.
Not to be published in full.